                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION
                                                                             21Y!_C             F   i:3cJ
OCTAVIO SOLTERO-URIBE,                             §
Reg. No. 16184-480,                                §
         Movant,                                   §
                                                   §             EP-19-CV-30-DB
v.                                                 §             EP-18-CR-2956-DB-1
                                                   §
UNITED STATES OF AMERICA,                          §
     Respondent.                                   §

                           MEMORANDUM OPINION AND ORDER

         Octavio Soltero-Uribe ("Soltero") challenges his sentence through a motion under 28

U.S.C.   §   2255 (ECF No. 43).' Soltero is serving a 57-month term of imprisonment imposed by

the Court after he pleaded guilty to conspiracy to distribute methamphetamine. He claims the

Court erred in calculating his sentence and his counsel provided constitutionally ineffective

assistance.

         Because it plainly appears from the motion and the record that Soltero is not entitled to

relief, the Court will deny his motion. 28 U.S.C. foil.   §   2255 Rule 4(b). The Court will

additionally deny him a certificate of appealability.

                        BACKGROUND AND PROCEDURAL HISTORY

         Soltero agreed to plead guilty, pursuant to a plea agreement, to count three of an

indictment charging him with conspiracy to possess with the intent to distribute more than 500

grams of methamphetamine, a violation of 21 U.S.C.        §   841(a)(l), 21 U.S.C.   §   841(b)(l)(A)(viii)

and 21 U.S.C. § 846. Plea Agreement 1, ECF No. 31 (sealed). As a part of the plea agreement,



        "ECF No." refers to the Electronic Case Filing number for documents docketed in EP-
         1




18-CR-2956-DB-1. Where a discrepancy exists between page numbers on filed documents and
page numbers assigned by the ECF system, the Court will use the latter page numbers.
Soltero waived "the right to challenge [his] conviction or sentence in a post-conviction collateral

challenge on any ground.       . .   except.. . based on ineffective assistance of counsel or

prosecutorial misconduct of constitutional dimension." Id. at 5.

            According to the factual summary attached to the plea agreement, Soltero was caught

with 14.2 kilograms of methamphetamine in his car while entering El Paso, Texas, from Ciudad

Juarez, Mexico:

                    On September 15, 2018, . . . a Customs and Border Protection Officer
            (CBPO) encountered Octavio SOLTERO-Uribe as he arrived at primary
            inspection, at the Paso Del Norte Port of Entry in the Western District of Texas,
            driving a white 2008 Nissan Altima. The CBPO escorted SOLTERO-Uribe and
            the vehicle to secondary inspection.

                    Subsequently, a narcotics detector dog alerted to the quarter panel at the
            rear passenger side of the vehicle. The CBPO pulled back the carpet lining in the
            trunk, and discovered clear plastic bags containing a white, crystalized substance.
            Subsequently, SOLTERO-Uribe was placed under arrest. Fifteen clear plastic
            bags containing a white, crystalized substance, were tested for the properties of
            methamphetamine, which tested positive for the characteristics of
            methamphetamine. A lab report confirmed that the substance in SOLTERO-
            Uribe's [vehicle] was approximately 14212 grams of pure methamphetamine.

Id. at 9.

            Upon acknowledging his constitutional rights, Soltero claimed he responded to ajob

posting on Facebook offering drivers $500 per trip to transport currency from El Paso to Ciudad

Juarez. He explained on September 15, 2018, he was instructed to take his vehicle to a

convenience store in Ciudad Juarez and leave it there. He was later notified the car was ready

for pick-up. When he took possession of the vehicle, he was instructed to drive it through a

border crossing to a restaurant in El Paso and leave the keys under the driver's side floormat. He

admitted he suspected the vehicle concealed narcotics but continued his participation in the

venture as he felt he was being followed.




                                                       -2-
       The probation officer who prepared a presentence investigation report determined

Soltero' s base offense level was 34 under Sentencing Guideline § 2D 1.1. Presentence

Investigation Report ¶ 14, ECF No. 288 (sealed). The probation officer recommended a two-

level downward adjustment for "safety valve" pursuant to Sentencing Guideline             §§   2D 1.1 (b)( 18)

and 5C 1 .2(a)(1 )-(5); a two-level downward adjustment for "minor role" pursuant to Sentencing

Guideline   §   3B 1.2(b); and a three-level downward adjustment for acceptance of responsibility

pursuant to Sentencing Guideline        §   3E1.1(a)-(b). Id. ¶J 15, 17, 21, 22. "Based upon a total

offense level of 27 and a criminal history category of I, the guideline imprisonment range [was]

70 months to 87 months." id. at ¶ 46.

       The Court determined an additional two-level downward adjustment was warranted

because Soltero was a minimal participant. Statement of Reasons, ECF No. 42. The Court also

determined the mandatory minimum sentence did not apply because Soltero qualified for the

statutory "safety valve" provision at 18 U.S.C.        §   3553(f). Id. As a result, the Court sentenced

Soltero at the bottom of the revised guideline range to 57 months' imprisonment.

       Soltero did not appeal.

       In his    §   2255 motion, Soltero asserts the Court lost subject matter jurisdiction when it

miscalculated his sentencing range. Mot. to Vacate 6, ECF No. 43. He claims he did "not

understand the nature of the constitutional protections that he [was] waiving" by pleading guilty

because he had an "incomplete understanding of the charge." Id. at 7. He alleges the indictment

failed to state an offense. Id. at 9. He also suggests the "cumulative" errors in the plea

agreement and at sentencing, the failure to petition to dismiss the case due to "lost" evidence,

"the failure to subject the Government's case to strict adversarial testing," coupled with the

application of a non-guidelines sentence which he believes should have been time served by



                                                      -3-
reason of an egregious sexual assault while in government custody, constitutes ineffective

assistance of counsel. Id. at 10.



       A   §   2255 motion "provides the primary means of collateral attack on a federal

sentence." Pack v.     Yusuff,   218 F.3d 448, 451 (5th Cir. 2000) (quoting Cox v. Warden, 911 F.2d

1111, 1113 (5th Cir. 1990)). Relief under § 2255 is warranted for errors that occurred at trial or

at sentencing. Solsona v. Warden, F.C.I, 821 F.2d 1129, 1131 (5th Cir. 1987). Before a court

will grant relief, however, the movant must establish that (1) his "sentence was imposed in

violation of the Constitution or laws of the United States, (2) the sentencing court was without

jurisdiction to impose the sentence, (3) the sentence was in excess of the maximum authorized by

law, or (4) the sentence is otherwise subject to collateral attack." United States v. Seyfert, 67

F.3d 544, 546 (5th Cir. 1995) (citations omitted). Ultimately, the movant bears the burden of

establishing his claims of error by a preponderance of the evidence. Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980) (citing United States        v.   Kastenbaum, 613 F.2d 86, 89 (5th Cir.

1980)). "If it plainly appears from the      motion.. . and the record of prior proceedings that the
moving party is not entitled to relief, the judge must dismiss the motion. . ." 28 U.S.C. foll.            §

2255 Rule 4(b); see also 28 U.S.C.      §   2255(b) (2012); United States v. Drummond, 910 F.2d 284,

285 (5th Cir. 1990) ("Faced squarely with the question, we now confirm that            §   2255 requires

only conclusive    evidenceand not necessarily direct evidencethat a defendant is entitled to no
relief under § 2255 before the district court can deny the motion without a hearing.").




                                                     -4-
                                                ANALYSIS

       A. Court Error

       Soltero first asserts the Court lost subject matter jurisdiction when it miscalculated his

sentencing range. Mot. to Vacate 6, ECF No. 43. He contends "the district court incorrectly

denied his offense level cap under U.S.S.G. Section 2D1.8(a)(2), and the wrong standard in

determining why Soltero-Uribe was not granted Safety Valve." Id.

       Sentencing Guideline      §   2D1 .8 addresses conspiracies to rent or manage a drug

establishment. It is not relevant to calculating a sentence in Soltero's case for conspiracy to

possess with the intent to distribute methamphetamine. Further, contrary to Soltero's assertion,

the Court did grant him "safety valve." And Soltero waived "the right to challenge [his]

conviction or sentence in a post-conviction collateral challenge on any ground. . . except.

based on ineffective assistance of counsel or prosecutorial misconduct of constitutional

dimension." Plea Agreement 5, ECF No. 31.

       Furthermore, § 2255 motion is not a substitute for a direct appeal. United States      v.

Frady, 456 U.S. 152, 165 (1982); United States v. Shaid, 937 F.2d 228, 231 (5th Cir. 1991).

When raising issues ofjurisdictional or constitutional magnitude for the first time in a motion

seeking collateral relief, a movant must either (1) demonstrate "cause" for not raising the issue

on direct appeal and "actual prejudice" resulting from the error; or (2) show that he is "actually

innocent" of the crime for which he was convicted. United States v. Torres, 163 F.3d 909, 911

(5th Cir. 1999). The cause-and-actual-prejudice standard is "significantly more rigorous than

even the plain error standard.   . .   applied on direct appeal." Gaudet, 81 F.3d at 589.

       The "cause" standard requires the movant to show that "some objective factor external to

the defense" prevented him from timely raising the claims he now advances. Murray v. Carrier,



                                                    -5-
477 U.S. 478, 488 (1986). Objective factors that constitute cause include interference by

officials that make compliance with the procedural rule impracticable, a showing that the factual

or legal basis for the claim was not reasonably available to counsel at the prior occasion, and

ineffective assistance of counsel in the constitutional sense. Id.

          "A mere possibility of prejudice will not satisf the actual prejudice prong of the cause

and prejudice test," and a movant must instead "shoulder the burden of showing, not merely that

the errors at his trial created a possibility of prejudice, but that they worked to his actual and

substantial disadvantage, infecting his entire trial with error of constitutional dimensions."

Shaid, 937 F.2d at 231 (quoting Frady, 456 U.S. at 170).

          If the movant does not demonstrate "cause" for not raising the issue on direct appeal and

"actual prejudice" resulting from the error, then he is procedurally barred from attacking his

conviction or sentence. United States    v.   Drobny, 955 F.2d 990, 994-95 (5th Cir. 1992).

          "[I]n an extraordinary case, where a constitutional violation has probably resulted in the

conviction of one who is actually innocent, a federal habeas court may grant the writ even in the

absence of a showing of cause for the procedural default." Murray v. Carrier, 477 U.S. 478,

496, (1986). To establish actual innocence, petitioner must demonstrate that, "in light of all the

evidence, it is more likely than not that no reasonable juror would have convicted him." Schiup

v.   Delo, 513 U.S. 298, 327-328 (1995) (citations and quotation marks omitted).     " A]ctual
innocence' means factual innocence, not mere legal insufficiency." Bousley v. United States,

523 U.S. 614, 623 (1998).

         In this case, Soltero has not alleged or shown that some objective factor prevented him

from timely raising his claims concerning his sentence at his sentencing hearing or in a direct

appeal. He has not alleged or shown that the factual basis for his claims was not available at the
time of his sentencing. He has also not alleged or shown that the purported sentencing error

infected his entire criminal proceeding with error of constitutional dimension. Thus, he has not

shown cause for failing to raise his claims at his sentencing or in a direct appeal, and he has not

shown actual prejudice resulting from the alleged error. Moreover, the evidence against Soltero

was overwhelming and he has not asserted his actual innocence. The Court finds Soltero is

procedurally barred from pursing his claim in a § 2255 motion.

       The Court additionally observes that claims concerning a district court's application of

the Sentencing Guidelines are not cognizable under § 2255. See United States v. Faubion, 19

F.3d 226, 232 (5th Cir.1994) (holding defendant's claim that district court erred in making

upward departure under Sentencing Guidelines could not be considered in § 2255 proceeding);

United States v. Walker, 68 F.3d 931, 934 (5th Cir. 1995) ("A district court's calculation under

or application of the sentencing guidelines standing alone is not the type of error cognizable

under section 2255."). This is because the claims "could.      . .   have been raised on direct appeal."

Gaudet, 81 F.3d at 589. And "[a] district court's technical application of the [Sentencing]

Guidelines does not rise to a constitutional issue." United States v. Payne, 99 F.3d 1273, 1281-

82 (5th Cir.1996); see also United States v. Vaughn, 955 F.2d 367, 368 (5th Cir.1992) ("Relief

under 28 U.S.C.   §   2255 is reserved for transgressions of constitutional rights and for a narrow

range of injuries that could not have been raised on direct appeal and would, if condoned, result

in a complete miscarriage ofjustice. Non-constitutional claims that could have been raised on

direct appeal, but were not, may not be asserted in a collateral proceeding.).

       Soltero is not entitled to relief on this claim.




                                                   -7-
         B. Nature of Constitutional Protections

          Soltero asserts "[c]ounsel left him in the dark, with respect to the nitty gritty of the plea,

and especially to what punishment he was looking at." Mot. to Vacate 7, ECF No. 43. Soltero

maintains he did "not understand the nature of the constitutional protections that he [was]

waiving" because he had an "incomplete understanding of the charge." Id.

         A guilty plea must be knowing and voluntary to be constitutionally valid. United States

v.   Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998). "A plea may be involuntary either because

the accused does not understand the nature of the constitutional protections that he is waiving...

or because he has such an incomplete understanding of the charge that his plea cannot stand as

an intelligent admission of guilt." Henderson       v.   Morgan, 426 U.S. 637, 645 n.13 (1976).

         The critical issue in determining whether a plea was voluntary and intelligent is "whether

the defendant understood the nature and substance of the charges against him, and not

necessarily whether he understood their technical legal effect." Taylor v. Whitley, 933 F.2d 325,

329 (5th Cir. 1991).     If the record shows the defendant "understood the charge and its
consequences," this Court will uphold a guilty plea as voluntary. Davis        v.   Butler, 825 F.2d 892,

893 (5th Cir. 1987).

         When Soltero signed the plea agreement, he agreed to plead guilty to count three of the

indictment. Plea Agreement 1, ECF No. 32. Count three charged him with conspiracy to

possess with the intent to distribute metbamphetamine. Id. He understood he faced a range of

punishment of not less than ten years or more than life in prison. Id. He acknowledged that by

pleading guilty he would waive the following rights:

                A. The right to plead not guilty and persist in that plea.
                B. The right to a speedy and public jury trial.
                C. The right to assistance of counsel at that trial and in any subsequent
         appeal of that trial.
               D. The right to remain silent at trial.
               E. The right to testify at trial.
               F. The right to confront and cross-examine government witnesses.
               G, The right to present evidence and witnesses on his own behalf.
               H. The right to compulsory process of the court.
               I. The right to be presumed innocent.
               J. The right to a unanimous guilty verdict.
               K. The right to appeal a guilty verdict.

Id. at 4. He acknowledged his attorney had advised him "of the nature of the charges, any

possible defense to the charges, and range of possible sentences." Id. at 6. He agreed to the

factual basis which described how he knowingly entered into a scheme with others to possess

with the intent to distribute a controlled substance. Id. at 9.

       Documents signed by a defendant in connection with a guilty plea are entitled to "great

evidentiary weight." United States v. Abreo, 30 F.3d 29, 32 (5th Cir. 1994);       cf,   Blackledge   v.

Allison, 431 U.S. 63, 73-74 (1977) ("Solemn declarations in open court carry a strong

presumption of verity," forming a "formidable barrier in any subsequent collateral

proceedings."). The plea agreement shows Soltero understood the charge against him,

understood the consequences that might befall him, and made his plea freely. The only evidence

supporting Soltero's instant claim is the self-serving allegation in his motion.

       Since Soltero was fully aware of, and informed about, the nature of his plea, his claim

that he his plea was involuntary fails. Consequently, the Court should not permit Soltero to

disavow the plea agreement.

       The Court will not grant Soltero relief on this claim.

       C. Indictment

       Soltero alleges the indictment failed to state an offense. Mot. to Vacate 8, ECF No. 43.

He asserts "[i]n the case at bar, the government initially established subject matter jurisdiction in

the indictment merely by tracking the language of the criminal statute." Id. at 6.
        "A defect in an indictment is jurisdictional, and such a defect is not waived by a guilty

plea." United States v. Rivera, 879 F.2d 1247, 1251 (5th Cir. 1989). A challenge to an

indictment "may be raised for the first time in a   §   2255 petition because such an error divests the

sentencing court ofjurisdiction." United States v. Osiemi, 980 F.2d 344, 345 (5th Cir. 1993)

(citing United States v. Harper, 901 F.2d471, 472 (5th Cir.), reh 'g. denied, en banc 907 F.2d

146 (1990).

       "The indictment's most basic purpose is to fairly inform a defendant of the charge against

him." United States v. Gordon, 780 F.2d 1165, 1169 (5th Cir. 1986). At a minimum, it "must be

a plain, concise, and definite written statement of the essential facts constituting the offense

charged." Fed. R. Crim. P. 7(c)( 1). It meets minimal constitutional standards "if it contains the

elements of the charged offense, fairly informs the defendant of the charges against him, and

ensures that there is no risk of future prosecutions for the same offense." United States v.

Harms, 442 F.3d 367, 372 (5th Cir. 2006). It may set forth the offense in the words of the statute

itself as long as the statutory language unambiguously sets out all the elements necessary to

constitute the offense. United States v. Stanley, 765 F.2d 1224, 1239-40 (5th Cir. 1985).

        "In reviewing a challenge to an indictment alleging that it fails to state an offense, the

court is required to take the allegations of the indictment as true and to determine whether an

offense has been stated." United States v. Crow, 164 F.3d 229, 234 (5th Cir. 1999). The issue

is "not whether the indictment could have been framed in a more satisfactory manner, but

whether it conforms to minimal constitutional standards." Id. The court's determination of the

"validity of an indictment is governed by practical, not technical considerations." Id. at 235.

       In order to prove the existence of a conspiracy to possess with intent to distribute

methamphetamineas alleged in Soltero's indictment"the government is required to prove


                                                !DI
three essential elements beyond a reasonable doubt: first, that an agreement existed to violate the

federal narcotics laws; second, that the defendant knew of the existence of the agreement; and

third, that he voluntarily participated in the conspiracy." United States   v.   Brackett, 113 F.3d

1396, 1399 (5th Cir. 1997).

        Soltero pleaded guilty to count three of the indictment, which alleged:

                                          COUNT THREE
                     (21 U.S.C. § 846, 841(a)(1) & 841(b)(1)(A)(viii))
        That on or about September 15, 2018, in the Western District of Texas,
        Defendant,
                                 OCTAVIO SOLTERO-URIBE,
       knowingly, intentionally, and unlawfully conspired, combined, confederated, and
       agreed with others to the Grand Jury known and unknown, to commit offenses
       against the United States, in violation of Title 21, United States Code, Section
       846, that is to say, they conspired to possess a controlled substance, which offense
       involved methamphetamine, a Schedule II Controlled Substance, with intent to
       distribute same, contrary to Title 21, United States Code, Sections 841(a)(1) and
       the quantity of methamphetamine involved in the conspiracy and attributable to
       Defendant as a result of Defendant's own conduct and as a result of the conduct
       of other conspirators reasonably foreseeable to Defendant is 500 grams or more of
       a mixture or substance containing a detectable amount of methamphetamine, all in
       violation of Title 21, United States Code, Section 846, 841(a)(l) and
       841(b)( 1 )(A)(viii).

Indictment 2, ECF No. 15.

       Simply stated, count three alleges an agreement existed to violate the federal narcotics

laws, Soltero knew of the existence of the agreement, and Soltero voluntarily participated in the

conspiracy. It contains the elements of the charged offense, fairly informs Soltero of the charges

against him, and ensures Soltero is not at risk of future prosecutions for the same offense.

Hence, it conforms to minimal constitutional standardsand states an offense.

       Soltero is not entitled to relief on this claim.




                                                 -11-
       D. Ineffective Assistance of Counsel

        Soltero also suggests the "cumulative" errors in the plea agreement and at sentencing, the

failure to petition to dismiss the case due to "lost" evidence, "the failure to subject the

Government's case to strict adversarial testing," coupled with the application of a non-guidelines

sentence which should have been time served by reason of an egregious sexual assault while in

government custody, constitutes ineffective assistance of counsel. Mot. to Vacate 10, ECF No.

43.

        Generally, an ineffective-assistance-of-counsel claim presented in a    §   2255 motion is

analyzed under the two-pronged test set forth in Stricklandv. Washington, 466 U.S. 668 (1984).

United States v. Willis, 273 F.3d 592, 598 (5th Cir. 2001). To prevail, a movant must show (1)

that his counsel's performance was deficient in that it fell below an objective standard of

reasonableness; and (2) that the deficient performance prejudiced the defense. Strickland, 466

U.S. at 689-94. This means that a movant must show that counsel's performance was outside

the broad range of what is considered reasonable assistance and that this deficient performance

led to an unfair and unreliable conviction and sentence. United States v. Dovalina, 262 F.3d 472,

474-75 (5th Cir. 2001). "[C]ounsel's assistance is deficient if it falls 'below an objective

standard of reasonableness." United States     v.   Conley, 349 F.3d 837, 841 (5th Cir. 2003)

(quoting Strickland, 466 U.S. at 688).

        "[Tb prove prejudice,   'the defendant must show 'that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been

different." Id. (quoting United States v. Bass, 310 F.3d 321, 325 (5th Cir. 2002). In cases

involving counsel's performance at the sentencing stage, the Supreme Court and the Fifth Circuit

have emphasized that Strickland prejudice exists whenever there is a reasonable probability that,



                                                    -12-
but for counsel's errors, the defendant's term of actual imprisonment would have differed in

"any amount." Id., at 842 (quoting Glover v. United States, 531 U.S. 198, 203 (2001)). If the

movant fails to prove one prong, it is not necessary to analyze the other. See Armstead v. Scott,

37 F.3d 202, 210 (5th Cir.1994) ("A court need not address both components of the inquiry               if the
defendant makes an insufficient showing on one"); Carter              v.   Johnson, 131 F.3d 452, 463 (5th

Cir. 1997) ("Failure to prove either deficient performance or actual prejudice is fatal to an

ineffective assistance claim.").

        Soltero fails to provide any specific information concerning his "cumulative" ineffective-

assistance-of-counsel claim. He does not identify the "lost" evidence. The fact that he may have

been sexually assaulted by two prisoners is not relevant to his claim for relief from his sentence.

The record refutes his remaining claims. His counsel successfully negotiated a plea agreement

whichbecause the Court agreed to grant him "safety valve"resulted in a bottom-of-the-
guidelines sentence well below the mandatory statutory minimum. "Although pro se habeas

petitions must be construed liberally, 'mere conclusory allegations on a critical issue are

insufficient to raise a constitutional issue." Koch        v.   Puckett, 907 F.2d 524, 530 (5th Cir. 1990)

(citing United States v. Woods, 870 F.2d 285, 288 n.3 (5th Cir. 1989) (citing Ross v. Estelle, 694

F.2d 1008, 1012 (5th Cir. 1983)). Soltero has not shown his counsel's performance was either

deficient or prejudiced his cause.

       Soltero is not entitled to relief on this claim.

                                     EVIDENTIARY HEARING

       A motion brought pursuant to       §   2255 may be denied without a hearing if the motion,

files, and records of the case conclusively show that the defendant is not entitled to relief. See

United States   v.   Bartholomew, 974 F.2d 39, 41(5th Cir. 1992) (per curiam) (holding that there



                                                    -13-
was no abuse of discretion in denying a § 2255 motion without a hearing where the movant's

assertions of ineffective assistance were wholly conclusory in nature and refuted by reference to

the record itself). The record in this case is adequate to dispose fully and fairly of Soltero's

claims. The Court need inquire no further on collateral review and an evidentiary hearing is not

necessary.

                              CERTIFICATE OF APPEALABILITY

        A petitioner may not appeal a final order in a habeas corpus proceeding "[u]nless a circuit

justice or judge issues a certificate of appealability." 28 U.S.C.           §   2253(c)(l)(B). "A certificate

of appealability may issue.   . .   only if the applicant has made a substantial showing of the denial

of a constitutional right." Id.     §   2253(c)(2). Here, Soltero's motion fails because he has not

identified a transgression of his constitutional rights. Accordingly, the Court finds that it should

not grant Soltero a certificate of appealability.        See   28 U.S.C. foll. § 2255 R. 11(a) ("The district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.").

                                        CONCLUSION AND ORDERS

        The Court concludes it should deny Soltero's             §   2255 motionand dismiss his civil cause

without a hearingbecause it plainly appears from his motion and the record of prior

proceedings that he is not entitled to       §   2255 relief. The Court further concludes that Soltero is

not entitled to a certificate of appealability. The Court, therefore, enters the following orders:

        IT IS ORDERED that Soltero's "Petition for a Petition to Vacate, Set Aside or Reduce

Sentence Pursuant to 28 U.S.C. Section 2255" (ECF No. 43) is DENIED, and his civil cause is

DISMISSED WITH PREJUDICE.




                                                        -14-
     IT IS FURTHER ORDERED that Soltero is DENIED a CERTIFICATE OF

APPEALABILITY.

     IT IS FINALLY ORDERED that the District Clerk shall CLOSE this case.

     SIGNED this    b    day of November 2019.



                                     DAY D    ONES
                                      SENIO UNITED STATES DISTRICT JUDGE




                                       -15-
